Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, drawn to a chafing dish assembly in the reply filed on 2/15/22 is acknowledged. Applicant’s election in the same reply and without traverse of the species of Group 2, Figs 22-44 is also acknowledged, as is applicant’s election of the sub-species of Group 2-1, Fig 42. Although applicant did not indicate which of the invention claims also read on the elected species and sub-species, as was required in the last office action, it appears as if all of the invention claims save for claims 20-22 read on the elected species and subspecies. Note Fig 42 itself for the number and arrangement of support pans, suspension trays and/or packets of the elected sub-species. Thus, all of the elected invention claims except for claims 20-22 are examined on their merits below. 
Claims 20-29, 40-43 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-invention, species and/or sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/22.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 expressly requires only one packet (note the claim limitation “further comprising at least one”) but also appears to require two packets, since the claim requires one packet placed to be placed in each pocket, and since claim 17 requires two pockets based on its at least one should be changed to at least two.
Claim 32 appears to require more than one pocket without expressly so stating and with the antecedent being for only one pocket. In the comparison of the claims with the prior art below, claim 32 is treated as requiring two pockets. However, corrections are required to clarify the scope of the claim. For example, since claim 32 is allowable, either claim 32 or the claim from which claim 32 depends (independent claim 30) should be amended to require two pockets. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuomo et al. (5,819,640). 
The claimed chafing dish assembly can be assembly 10 in Fig 1, with or without wire rack 10. Thus, the support pan can be base 12. The claimed ledge can be ledge 56.
	The claimed suspension tray can be lower pan 18 and the claimed pocket can be an interior portion of the tray such as the portion below the unnumbered upper ledge shown in Fig 1 for lower pan 18.
	The claimed lip of the support pan (claim 2) can be the structure at the end of the lead line from numeral 38 in Fig 1.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-16, 30-31, 33-36, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo et al. Cuomo may not .
Claims 3-5, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding the knowledge in the art as it relates to material that reacts exothermically with water to heat food, see at least Young 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB K ACKUN/Primary Examiner, Art Unit 3736